PER CURIAM.
Contrary to the arguments made by appellants on this appeal, we agree with the trial court’s determination that the appellants waived their challenges to the court’s personal jurisdiction over them. Waiver attached when, without first filing objections to personal jurisdiction, one of the appellants filed an emergency motion to dissolve the prejudgment writ of garnishment and assess sanctions against the ap-pellee and both appellants moved to dismiss this action for the appellee’s failure to file a nonresident plaintiff cost bond pursuant to Section 57.011, Florida Statutes (1995). We conclude that these motions constituted requests for affirmative relief resulting in a waiver of any subsequent challenge to personal jurisdiction. See Babcock v. Whatmore, 707 So.2d 702, 703 (Fla.1998) (defendant waives challenge to personal jurisdiction by seeking affirmative relief). See also Green v. Roth, 192 So.2d 537 (Fla. 2d DCA1966).
Affirmed.